Citation Nr: 0726204	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-18 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinnitus.







INTRODUCTION

The veteran had active service from May 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Los Angeles, California, that granted service 
connection for hearing loss, evaluated as noncompensable, and 
tinnitus, evaluated as 10 percent disabling.  


FINDINGS OF FACT

1.  The veteran is shown to have no worse than level I 
hearing in his left ear and level II hearing in his right 
ear.  

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was provided VCAA notice with 
regard to assignment of effective dates and disability 
ratings in April 2007.  Although this notice was not provided 
prior to the initial VA adjudication of his claim, this is 
not prejudicial.  In response to the April 2007 letter from 
the RO, the veteran stated that he had no additional evidence 
to submit.  Further, in his June 2005 substantive appeal, the 
veteran stated that he appreciated VA's use of tables to 
measure hearing loss, but that he had serious hearing loss 
and thought he should be compensated for it.  This statement 
indicates that he understood that his disability rating 
depends on the degree, or severity, of disability caused by 
his service-connected hearing loss, and in this case, 
specifically the use of tables by VA in rating hearing loss.  
Further, he is in receipt of the maximum disability rating 
available for service-connected tinnitus.  See VAOPGCPREC 5-
04.

VA satisfied the remaining duty to notify by means of a 
letter dated in October 2003.  This letter was provided to 
the veteran prior to the initial adjudication by the RO in 
April 2004.  The veteran was informed of the requirements of 
a successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content and timing of this 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

All records for which the veteran sought VA assistance in 
obtaining, have been obtained.  The veteran stated in April 
2006 and April 2007 that he had no other information or 
evidence to give VA to substantiate his claim.  Appropriate 
VA examinations were afforded the veteran in November 2003 
and January 2007.  Therefore, VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006).  


Hearing loss and tinnitus

In April 2004, the RO granted service connection for 
bilateral hearing loss, evaluated as noncompensable (0 
percent disabling), with an effective date for service 
connection of September 15, 2003.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85, 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

A VA examination dated in November 2003 contains audiometric 
findings that revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
40
60
80
LEFT
N/A
30
45
60
65

These results show an average decibel loss of 54 in the right 
ear and 50 in the left ear.  Speech recognition ability was 
88 percent, right ear, and 100 percent, left ear.  

VA examination dated in January 2007 contains audiometric 
findings that revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
40
65
75
LEFT
N/A
25
45
65
75

These results show an average decibel loss of 51 in the right 
ear and 53 in the left ear.  Speech recognition ability was 
96 percent, right ear, and 94 percent, left ear.  

An audiologic examination report from Hrair Koutnouyan, M.D., 
dated in July 2003 is also of record.  However, this 
examination is not adequate for rating purposes because it 
does not appear that it included a Maryland CNC speech 
discrimination test.  See 38 C.F.R. § 4.85(a).  Further, the 
audiometric findings were in graphic instead of numeric form.  
The Board is unable interpret the audiograms which are 
presented in graphic rather than numerical form.  See Kelly 
v. Brown, 7 Vet. App. 471 (1995).

The November 2003 report shows that the veteran had level II 
hearing in his right ear, and level I hearing in his left 
ear.  As such, a compensable rating is not warranted based on 
this report.  See 38 C.F.R. § 4.85,  Tables VI and VII.  The 
January 2007 report shows that the veteran had level I 
hearing in his right ear, and level I hearing in his left 
ear.  These findings also show that the criteria for a 
compensable rating are not met.  See 38 C.F.R. § 4.85,  
Tables VI and VII.  

Based on the foregoing, the Board finds that a compensable 
rating for bilateral hearing loss is not warranted.  In 
reaching this decision, the Board emphasizes that service-
connected hearing impairment disability ratings are derived 
by a mechanical application of the rating schedule.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

As the preponderance of the evidence is against the claim for 
a higher rating for hearing loss, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260.  Accordingly, the 
veteran's appeal must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


Extraschedular consideration

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
hearing loss or tinnitus.  There is also no objective 
evidence that his hearing loss or tinnitus has caused marked 
interference with employment.   It appears that he worked in 
sales for 45 years.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


